DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 28-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. . Election was made without traverse in the reply filed on April 30, 2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (2012/0224259).
Choi discloses a system for supporting a self-contained illuminated sign on a vehicle, the system comprising: a self-contained illuminated sign, the sign being configured as a single unit having: a front display area 5, and a built-in light source 14 configured to emit light that emanates from the front display area such that, in operation, the front display area displays indicia; and a separate mounting frame 2, 3 mountable on a vehicle (Fig. 15) for supporting the sign on the vehicle, the mounting frame having a space for removably receiving the sign as a single unit and being configured to surround an entire perimeter of the sign while permitting visibility of the front display area, when the sign is received in the space (Fig. 10).
3 and rear 2 frames are cooperatively mateable together to define the space in which the sign is receivable.
Regarding claim 13, see paragraph 0049 and note that the front and rear sub-frames are pivotally connected by a hinge 11.
Regarding claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the separate hinge disclosed by Choi with a live hinge because it has been held that the use of a one-piece construction instead of several pieces secured together is merely a matter of obvious engineering choice. See MPEP § 2144(V)(B).
Regarding claims 16 and 17, see paragraph 0049 and note that a pivotal connection 11 between the sub-frames resides at a first perimeter edge and that cooperating fastening flanges 10 project outwardly to maintain closure of the mounting frame.
Regarding claim 22, see Fig. 12 and note that the frame is comprised of a plurality of sections 2, 3 that are assembled to produce the mounting frame in a shape corresponding to an outline shape of the sign 5.
Regarding claim 26, see Fig. 12 and note that when assembled the mounting frame has a front window that corresponds to the shape of the front display area.
Claims 15, 18-21, 23-25, and 27 are rejected based upon Applicant’s admission in the reply filed April 30, 2020, that the non-elected embodiments reflected in these claims are “patentably indistinct” from the elected embodiment reflected in the claims from which these depend.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631